Lynch, J.
(dissenting, with whom Fried, J., joins). The court *788today decides that a Probate and Family Court judge has the authority to order visitation privileges to a child’s aunt, over the objection of her biological father, who has custody, if the judge determines that it is in the child’s best interest. The court concedes that there is no statute in the Commonwealth authorizing an aunt or former guardian to seek visitation rights, and acknowledges that a parent has a fundamental right to raise his child without interference which “undeniably warrants deference and, absent a powerful countervailing interest, protection.” Ante at 784, quoting Lassiter v. Department of Social Servs. of Durham County, 452 U.S. 18, 27 (1981). Nevertheless, the court concludes that the Legislature did not intend G. L. c. 119, § 39D, the statute granting visitation privileges to certain grandparents, to preclude, in other circumstances, an order of visitation between a child and a nonparent. Ante at 783 n.18. The court bases its conclusion on the Probate Court’s general equity jurisdiction and relies on the doctrine of de facto parenthood, a concept which we have never before recognized.
Although Probate Court judges have broad equitable powers, these powers are not infinite. In Enos v. Correia, 38 Mass. App. Ct. 318, 323 n.11 (1995), quoting R.W. Bishop, Prima Facie Case, Proof and Defense § 1262 (3d ed. 1987), the Appeals Court recognized that “matters of equity jurisprudence include ‘cases in which the subject matter of the controversy is one recognized by the courts at common law, but in which the remedy at law is not plain, adequate and complete.’ ” Third parties do not have a common-law right to visitation. Even though this court has not previously directly confronted this issue, other jurisdictions have concluded that, absent express statutory authority, a nonparent may not be granted visitation rights over the objection of the custodial parent. See Secola v. Phillips, 652 So. 2d 1259 (Fla. Dist. Ct. App. 1995) (affirming denial of visitation rights, despite contention that visitation would be in child’s best interest, where there is no statutory authority or other authority granting court with jurisdiction to order such visitation rights); Moore v. Trevino, 612 So. 2d 604, 608-609 (Fla. Dist. Ct. App. 1992) (holding that court erred in granting child’s paternal aunts visitation rights where no authority provided such rights, and where mother objected); Lihs v. Lihs, 504 N.W.2d 890, 893 (Iowa 1993) (court ruled that, despite the fact that it was in child’s best interest, court had no common-law or statutory authority to mandate visitation with third par*789ties); LaPointe v. Menard, 412 So. 2d 223, 228 (La. Ct. App. 1982) (maternal aunt and her husband could not be granted visitation rights, absent statutory authority, despite fact that child lived with them for seven years, when mother regained custody). Notably, some jurisdictions which grant visitation privileges to third parties have broader enabling statutes. See Henry v. Henry, 665 So. 2d 87, 88 (La. Ct. App. 1995) (statute permitting rights under “extraordinary circumstances” to a relative by blood or affinity1); Hollingsworth v. Hollingsworth, 34 Ohio App. 3d 13, 17 (1986) (statute permitting visitation rights “to any other person having an interest in the welfare of the child”); Thrift v. Baldwin, 23 Va. App. 18 (1996) (statute permitting visitation for any party with “legitimate interest”). In this Commonwealth the only authority, statutory or otherwise, which provides the grant of visitation privileges to blood relatives, pertains solely to grandparents. G. L. c. 119, § 39D.
The fact that the Legislature has provided visitation privileges in certain limited circumstances to a child’s grandparents evidences its recognition that visitation privileges of third par*790ties do not exist without statutory authorization.2 The Appeals Court has construed this statute and reached a similar conclusion. Enos v. Correia, supra at 323, quoting Bay State Gas Co. v. Local No. 273, Util. Workers Union of Am., 415 Mass. 72, 75-76 (1993).3 Furthermore, we have opined that “[i]t is the function of the court to construe a statute as written and an event or contingency for which no provision is made does not justify judicial legislation.” Alguila v. Safety Ins. Co., 416 Mass. 494, 499 (1993), quoting Prudential Ins. Co. v. Boston, 369 Mass. 542, 547 (1976).
The court makes several references to the child’s aunt as a “de facto parent,” but falls short of expressing whether it is adopting that concept. We have never before recognized such a concept and ought not to now. Indeed, in an analogous case arising under G. L. c. 209C, we stated that a nonparent’s “devotion to the child does not, without more, permit an adjudication of . . . visitation privileges.” C.M. v. P.R., 420 Mass. 220, 223 (1995). In discussing the court’s equitable powers, we opined: “When a [woman] is neither the biological or adoptive [mother] *791nor married to the [father], there is little authority that supports a claim of a right to visitation or custody.” Id. at 224. Furthermore, even if we were to recognize the concept, whether de facto status exists is a question of fact which should be decided by the lower court — not for the first time on appeal. The long-standing jurisprudence of the Commonwealth has been to deny custody and visitation rights to third parties unless extreme circumstances exist, such as abuse or neglect.4 “ ‘State intervention in the parent-child relationship is justified only when parents appear unable to provide for their children’s care and protection.’ Custody of a Minor (No. 1), [377 Mass. 876, 882 (1979)]. ... In that sense, the fitness of parents and the best interests of the child are related. . . . ‘[T]he critical question is whether the natural parents are currently fit to further the welfare and the best interests of the child.’ Petition of the Dep’t of Pub. Welfare to Dispense with Consent to Adoption, [383 Mass. 573, 589 (1981)].” Custody of a Minor, 389 Mass. 755, 765-766 (1983).5 See Custody of a Minor (No. 1), supra at 882 n.5, quoting G. L. c. 119, § 1, as amended through St. 1972, c. 785, § 5 (Legislature’s intent behind G. L. c. 119, is to “provide substitute care of children only when the family itself or the resources available to the family are unable to provide the necessary care and protection to insure the rights of any child to sound health and normal physical, mental, spiritual and moral development”). Yet the court circumvents this policy by declaring that visitation rights of third parties are not at issue irv this case, preferring to frame the controversy as one determined by the best interests of the child. However, we have recognized that “[n]either the ‘parental fitness’ test nor the ‘best interests of the child’ test is properly applied to the exclusion of the other. . . . [The two tests] ‘reflect different degrees of emphasis on the same factors .... [T]he tests are not separate and distinct but cognate and connected.’ ” Petition of the Dep’t of *792Pub. Welfare to Dispense with Consent to Adoption, 383 Mass. 573, 591 (1981), quoting Bezio v. Patenaude, 381 Mass. 563, 576 (1980). The grant of visitation privileges to a third party, over the objection of the natural parent, unnecessarily interferes with a parent’s fundamental right to custody and control of one’s child. See Allison D. v. Virginia M., 77 N.Y.2d 651, 656-657 (1991) (to allow mother’s former partner visitation with child would impermissibly impair mother’s right to custody and control of her child). Absent an allegation of parental unfitness, a natural parent should have the right to determine what he believes is in his child’s best interest.6
The court attempts to justify its abrogation of parental rights on the ground that the father initiated court intervention by seeking custody. By doing so, the court renders a natural parent vulnerable to infringement of his parental rights by merely seeking custody of his child. Moreover, the court places undue emphasis on the father’s acquiescence in allowing the child’s maternal aunt to serve as guardian. In effect, the court tacitly adopts a theory of waiver that we have previously rejected. In Bezio v. Patenaude, 381 Mass. 563, 575 (1980), we denied a guardian’s contention based on the theory that a mother’s voluntary assent to a guardianship petition constituted a waiver of her natural custodial rights, and stated, “The appointment of a guardian did not diminish the weight accorded to the natural bond between parent and child.” Id. While a lengthy separation is a relevant factor in determining whether the child would be harmed in returning custody to the natural parent, “parents do not relinquish their right to custody by choosing a caretaker proxy.” Custody of a Minor, 389 Mass. 755, 768 (1983), and cases cited. “Mere failure to exercise custodial rights in the *793past, particularly where a parent has voluntarily relinquished custody ‘for appropriate reasons’ [Petition of the New England Home for Little Wanderers to Dispense with Consent to Adoption, 367 Mass. 631, 640 (1975)], does not support a conclusion that such parent is unfit to further the welfare of the child.” Petition of the Dep’t of Social Servs. to Dispense with Consent to Adoption, 391 Mass. 113, 120 (1984), quoting Bezio v. Patenaude, supra at 577. See generally Malkin v. Pine, 351 Mass. 358 (1966) (parent who relinquished custody to guardians for approximately two years not found unfit); Duclos v. Edwards, 344 Mass. 544 (1962) (parent who relinquished custody to a guardian for approximately ten years not found unfit); Perkins v. Finnegan, 105 Mass. 501 (1870) (parent who relinquished custody to a guardian for approximately six years not found unfit).7
We ought to leave it to the Legislature to determine whether visitation rights should be extended to third parties and under what conditions.8 In undertaking to expand the court’s role in the absence of such legislation, the Probate Court is left with no clear guidelines for the determination of the right to visitation, other than the amorphous “best interests of the child” standard.9 Under this analysis, any domestic partner, caregiver, or nanny who has bonded with the child could obtain visitation rights. Furthermore, under this standardless principle, what would prevent a court from ordering visitation with a religious leader, teacher, mentor, or friend if the judge perceived it to be in the best interests of the child?
*794The court also fails seriously to consider the father’s contention that the differences in parental style may adversely affect his relationship with his daughter. See Lihs v. Lihs, 504 N.W.2d 890, 892 (Iowa 1993) (“[C]ourts that give a custodial parent veto power do so on the basis that judicial enforcement of additional visitation would divide and thereby hamper proper parental authority, force the child into the midst of a conflict of authority and possible ill feelings between the parent and other persons, and coerce what should remain a moral obligation rather than a legal obligation”). The court exacerbates this abuse of judicial power by affirming the order requiring the father to pay the necessary travel expenses incurred by the aunt in exercising court-ordered visitation. Thus the court not only endorses an unwarranted interference with parental rights, it requires the parent to subsidize an arrangement of which he disapproves and which has the potential of creating conflict and estrangement with his child. Modem social mores have forced the courts to arbitrate difficult disputes involving divorce, custody, abuse, and neglect which require interference with family relationships either to break an impasse or to prevent harm. We ought to recognize, however, that courts are not the font of all wisdom, especially where raising children is concerned, and we ought to be reluctant to impose our view of proper parenting in situations that do not demand a judicial solution. We also ought not forget that the legislative process which involves public debate, the distillation of many points of view, and many checks and balances is to be preferred over judicial ukase where the decision has passed beyond that of adjudicating disputes and intrudes on intimate interpersonal relationships.
I cannot agree that a court can award visitation rights to non-parents over the objection of a surviving custodial parent in the absence of legislation or evidence of abuse or neglect. Furthermore it is beyond the pale to suggest that, not only does that power exist, but in addition the court may draw against the assets of the objecting parent in the furtherance of its scheme.
I, therefore, respectfully dissent.

The visitation statute the Louisiana court relied on was La. Civ. Code art. 136(B), which provided:
“Under extraordinary circumstances, a relative, by blood or affinity, not granted custody of the child may be granted reasonable visitation rights if the court finds that it is in the best interest of the child. In determining the best interest of the child, the court shall consider:
“(1) The length and quality of the prior relationship between the child and the relative.
“(2) Whether the child is in need of guidance, enlightenment, or tutelage which can best be provided by the relative.
“(3) The preference of the child if he is determined to be of sufficient maturity to express a preference.
“(4) The willingness of the relative to encourage a close relationship between the child and his parent or parents.
“(5) The mental and physical health of the child and the relative.”
Article 136(B) was amended by 1995 La. Acts No. 57, effective August 15, 1995, to include a former stepparent or step-grandparent. Henry v. Henry, 665 So. 2d 87, 88 (La. Ct. App. 1995).
While this jurisdiction differs greatly from ours, the rationale remains the same. This statute requires the judge to consider the relationship of the child, parent, and third party before granting such rights. It specifically requires a finding that the third party will be likely to encourage a close relationship between the child and the parent. The Louisiana law incorporates a multitude of factors conspicuously absent in the court’s analysis.


Grandparents of an unmarried minor child may seek reasonable visitation rights, pursuant to G. L. c. 119, § 39D, when the parents are living apart under a temporary order or judgment of separate support, following the divorce of the parents or after the death of either or both of the parents. See C.P. Kindregan, Jr. & M.L. Inker, Family Law and Practice § 48.2 (2d ed. 1996).


In Enos v. Correia, 38 Mass. App. Ct. 318, 322-323 (1995), the Appeals Court held that the clear language of the grandparent visitation statute, G. L. c. 119, § 39D, precludes any grandparent of a child bom out of wedlock from seeking visitation where paternity has not been adjudicated or acknowledged. The court conceded that it would be consistent with the general trend to construe the statute in a manner to decrease limitations on standing. Yet, the court concluded a court “may not judicially expand the language of the statute beyond its plain and ordinary meaning,” and “invitfed] the attention of the Legislature to what may have been an oversight in failing to make some provision for maternal grandparents of children born out of wedlock.” Id. at 323.
Although the court based its decision on statutory construction, it briefly noted the plaintiff’s argument that the court should grant visitation rights under its general equity jurisdiction. The court reasoned that, because there is no common-law right to grandparent visitation and because the Legislature has already provided a specific statutory remedy, an argument based on the court’s equity jurisdiction would be unavailing. Enos v. Correia, supra at 323 n.ll, quoting R.W. Bishop, Prima Facie Case § 1262 (3d ed. 1987) (noting that matters of equity jurisprudence include “cases in which the subject matter of the controversy is one recognized by the courts at common law, but in which the remedy at law is not plain, adequate and complete”).


The United States Supreme Court has similarly recognized that the right to raise one’s child “undeniably warrants deference and, absent a powerful countervailing interest, protection.” Stanley v. Illinois, 405 U.S. 645, 651 (1972).


See Custody of a Minor, 389 Mass. 755, 765 (1983), quoting Petition of the Dep’t of Pub. Welfare to Dispense with Consent to Adoption, 383 Mass. 573, 589 (1981) (“[T]he unfitness standard must be applied whenever the State seeks to terminate parents’ rights to the custody of their minor children, whether the State proceeds under the care and protection statute [G. L. c. 119, §§ 23-29], the guardianship statute [G. L. c. 201, § 5], or the adoption statute [G. L. c. 210, § 3]”).


In Cooper v. Merkel, 470 N.W.2d 253, 255-256 (S.D. 1991), the court analogized the right to custody with the right to visitation, stating:
“ ‘The right of visitation derives from the right of custody and is controlled by the same legal principles.’ 59 Am. Jur. 2d Parent and Child § 36 (1987). ... It follows that in order to grant a nonparent visitation rights with a minor child over the wishes of a parent, a clear showing against the parent of gross misconduct, unfitness or other extraordinary circumstances affecting the welfare of the child is required.”
See D.G. v. D.M.K., 557 N.W.2d 235, 243 (S.D. 1996), and cases cited (“ ‘Extraordinary circumstances’ denotes more than a simple showing that visitation would be in the child’s best interest”).


“The fundamental liberty interest of natural parents in the care, custody, and management of their child does not evaporate simply because they have not been model parents or have lost temporary custody of their child to the State.” Santosky v. Kramer, 455 U.S. 745, 753 (1982).


In Holtzman v. Knott, 193 Wis. 2d 649, 729, cert. denied, 516 U.S. 975 (1995) (Steinmetz, J., concurring in part and dissenting in part), this same concern was voiced: “Wisconsin now has two areas of family law, and persons seeking visitation can apparently choose the area that best suits them. One area of family law is declared by the legislature, representing the will of the people of this state. The other area of family law is declared by four justices of this court, representing only their own wills and moral views.”


See Quilloin v. Walcott, 434 U.S. 246, 255 (1978), quoting Smith v. Organization of Foster Families, 413 U.S. 816, 862-863 (1977) (Stewart, J., concurring in the judgment) (“Due Process Clause would be offended ‘[i]f a State were to attempt to force the breakup of a natural family ... for the sole reason that to do so was thought to be in the children’s best interest’ ”); Moore v. East Cleveland, 431 U.S. 494, 502 (1977) (mere vote of majority of a court regarding child’s best interests can be danger to due process).